Citation Nr: 0944013	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  03-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, 
including degenerative joint disease, to include as secondary 
to a service-connected left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1984.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2009, at which time it was 
determined that new and material evidence had been presented 
to reopen a previously denied claim for service connection on 
a direct basis for a right knee disorder, including 
degenerative joint disease.  The Board then remanded that 
reopened claim to the VA's Appeals Management Center (AMC) in 
Washington, DC, for additional action.  Furthermore, the 
Board concluded that the Veteran in his substantive appeal 
had reasonably raised a claim of entitlement to secondary 
service connection for a right knee disorder, and also 
remanded that matter to the AMC for additional development.  
The issues as to entitlement to direct and secondary service 
connection for a right knee disorder were therein combined as 
a single appellate issue.  See Robinson v. Mansfield, 21 Vet. 
App. 545 (2008).  Following the AMC's completion of the 
requested actions, the case was returned to the Board for 
further consideration.  


FINDINGS OF FACT

1.  The Veteran suffered injury to his right knee in service, 
but the competent medical evidence does not demonstrate that 
such injury is related to any current chronic right knee 
disability.  

2.  There is no showing of right knee arthritis in service or 
within the one-year period following the Veteran's separation 
from active duty.  

3.  Service connection for a left knee disability was 
established by RO action in October 1985.  

4.  Many years after service, the existence of a chronic 
right knee disorder involving degenerative joint disease is 
first shown, and competent evidence linking such disorder to 
service or service-connected disability of the left knee is 
lacking.  




CONCLUSIONS OF LAW

1.  A right knee disorder, inclusive of degenerative joint 
disease, was not incurred in or aggravated by service, nor 
may arthritis of the right knee be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  A right knee disorder, inclusive of degenerative joint 
disease, is not proximately due to or the result of a 
service-connected left knee disorder.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, this matter was remanded by the Board to 
the AMC in January 2009 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been substantially 
completed as directed, and it is of note that neither the 
Veteran, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet. App. at 270-71 (1998).  In fact, the 
Veteran through his representative acknowledges that there 
has been compliance with the terms of the prior remand. 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA), VA 
first has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has a 
duty to notify the appellant of the information and evidence 
needed to substantiate and complete a claim, notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim. This assistance includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the Veteran to substantiate and complete 
his claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters of March and November 2003, April 
2005, March 2006, July 2007, and February 2009.  By such 
correspondence, the Veteran was furnished the notice required 
under Dingess-Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, initial VCAA notice was provided to the 
Veteran subsequent to the RO's initial action in March 2002, 
and complete VCAA notice, specifically including that 
pertaining to Dingess-Hartman and claims for secondary 
service connection, was not furnished until a much later 
point in time, all in contravention of Pelegrini.  However, 
any defect in the timing of the notice provided was cured by 
the issuance of a supplemental statement of the case in June 
2009, following the veteran's receipt of complete VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  Thus, any error involved 
was merely of a harmless variety and no prejudice to the 
Veteran resulted.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
The evidence of record includes the Veteran's service 
treatment records and post-service examination and treatment 
records compiled by VA and non-VA sources, including one or 
more VA clinical or review examinations.  The VA examination 
findings are comprehensive in scope and sufficiently detailed 
and the Veteran has not contended otherwise.  Inasmuch as the 
record is deemed to be adequate to permit the Board to fairly 
and accurately adjudicate the issue presented by this appeal, 
the Board may proceed to adjudicate the merits of such claim 
without remand for additional action, to include any further 
medical examination or opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In view of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

Merits of the Claim

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Where a veteran served 90 days or more 
during a period of war, or during peacetime after December 
31, 1946, and a chronic disease, such as arthritis, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, was enacted, which essentially codifies Allen by adding 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  See 71 Fed. Reg. 52744 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, and the claimed disease or injury is combat- 
related, lay evidence of in-service incurrence or aggravation 
of a disease or injury shall be accepted if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  In this instance, 
the appellant alleges combat service, but notice is taken 
that 38 U.S.C.A. § 1154(b) does not address the questions of 
the existence of a present disability or of a nexus between 
such disability and service, both of which are required for a 
grant of service connection.  See Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996).

In this instance, the Veteran contends that he sustained one 
or more injuries to his right knee in service, from which 
chronic disability resulted.  In the alternative, he argues 
that his service-connected left knee disorder led to the 
onset of his right knee disability.  

Service treatment records dated in February 1972 indicate 
that the Veteran complained of right knee injury one-and-one-
half years prior thereto, when he jumped off a tank in 
Vietnam.  The examiner noted that there were no records to 
substantiate the type of injury.  Pain was noted over the 
medial side of the knee and there was slight effusion.  
Medical assistance was again sought in November 1979 due to 
complaints of right knee pain, following an injury when 
jumping on a track.  In September 1980, the Veteran was 
hospitalized after being involved in a motor vehicle 
accident; the pertinent diagnosis was of right knee trauma 
with an abrasion and a posttraumatic infection, mild.  In 
October 1980, while still hospitalized, the Veteran reported 
a history of prior right knee injuries in 1969 and 1973 and 
right knee examination disclosed medial instability with 
decreased tone of the right quadriceps.  By December 1980, 
the tone of the right quadriceps muscle had improved.  There 
was some bulging of the infrapatellar area.  X-rays were 
noted to be unremarkable.  Further complaints of right knee 
pain were made known in July 1984.  On a medical examination 
in October 1984, no knee abnormality was objectively shown, 
although a complaint of give-way of the knees was made known 
and the Veteran reported that he had undergone a surgical 
procedure on his knees in 1978.  

By rating action in October 1985, service connection was 
established for a left knee disorder, then characterized as 
chondromalacia patella.  

VA outpatient notes dated in April 1993 reflect the Veteran's 
report that he had fallen from his porch and injured his 
knee.  In April 1994, X-rays were noted to demonstrate right 
knee joint space narrowing, and during a psychiatric 
hospitalization in December 1995, X-rays showed slight 
spurring of the intercondylar eminences, leading to a 
diagnosis of right knee arthritis.  Also, in January 1996, 
the Veteran reported having injured his right knee in service 
many times and that the most recent injury occurred in 1993 
on a trampoline.  In May 1996, a VA medical professional 
reported that there was a prior history of anterior cruciate 
ligament (ACL) injury and that an ACL-deficient knee was a 
known cause of early arthritic changes of the knee.  A right 
knee arthroscopy followed in August 1996.  

On a VA examination in February 1997, the Veteran reported 
having sustained right knee trauma in a motor vehicle 
accident occurring in 1980 with an ACL tear.  Prior 
arthroscopy was reported to identify chondromalacia in three 
specified areas of the right knee.  Examination and testing 
culminated in the entry of pertinent diagnoses of 
degenerative joint disease of the right knee and "right knee 
motor vehicle accident with subsequent anterior cruciate 
ligament tear."  

A bone scan undertaken in January 1998 demonstrated 
degenerative joint disease of both knees.  

A VA medical examination in December 1999 yielded a diagnosis 
of mild degenerative joint disease of the right knee.  

A report, dated in August 2000, regarding private medical 
treatment received by the Veteran indicated that degenerative 
joint disease of the right knee was shown by X-ray.  

On a VA Agent Orange examination in September 2006, the 
pertinent diagnosis recorded was of traumatic arthritis of 
knees since the early 1970s.  

Pursuant to the Board's remand of January 2009, the Veteran 
was afforded a VA joints examination in April 2009, which 
entailed a complete review of the claims folder by the VA 
examiner prior to the conduct of the evaluation.  Clinical 
and laboratory testing culminated in entry of diagnoses of a 
patellofemoral pain syndrome of the left knee and mild 
progressive degenerative joint disease of the right knee.  
The VA examiner opined that it was not likely that the right 
knee disability as currently demonstrated was related to any 
incident of active service, noting that medical records from 
a motor vehicle accident in September 1980 suggested that 
there was a contusion and small abrasion of the right knee 
which resolved, and by the time the Veteran was returned 
stateside there was minimal if any symptomatology present.  
There was noted to be no record of instability or recurrent 
effusion thereafter until an April 1993 entry in VA treatment 
records when it was noted that the Veteran jumped from a 
porch and injured his right knee.  Examination at that time 
showed ecchymosis, edema, and an effusion and he was unable 
to bear weight.  The Veteran's right knee exhibited limited 
motion and laxity of the medical collateral ligament with a 
possible anterior cruciate ligament injury.  Two years later 
in January 1996, the examiner noted that the Veteran was 
evaluated and a subsequent arthroscopy in September 1996 
arthroscopy confirmed some mild chondromalacia patellae and 
an old ACL tear.  The examiner's thus concluded that the 
Veteran tore his ACL in the 1993 fall from the porch and that 
because the right knee was deficient it its ligament support, 
progressive degenerative joint disease began from the date of 
injury in 1993.  

Regarding the question of the relationship between the 
Veteran's service-connected left knee disorder and claimed 
right knee disablement, the VA examiner concluded that it was 
not likely that service-connected left knee disability caused 
or aggravated any right knee disorder currently present.  The 
examiner noted that the diagnosis of chondromalacia patellae 
had been made during a time when that was a then-current 
diagnosis for what was now known as patellofemoral pain 
syndrome, a mechanical syndrome secondary to quadriceps 
atrophy, muscle laxity, and the tendency of the kneecap to 
track in the lateral side of the groove at the knee.  It was 
noted to also result from overuse or misuse of the knees, and 
thus was frequently seen in basic or advanced training just 
prior to the initial assignment.  It was reported to be 
usually considered a mechanical or an overuse phenomenon and 
carried no late sequelae or complications.  In the case of 
this Veteran, the left knee X-rays supported the possibility 
of chondromalacia, while right knee X-rays did not.  The 
arthroscopy report of 1996 showed some mild chondromalacia of 
the back surface of the patella, which was the result of 
imbalance in the quadriceps muscles, probably secondary to 
the ACL injury and not secondary to his previously diagnosed 
patellofemoral pain syndrome on the left.  

Analysis of the evidence presented indicates that the Veteran 
sustained one or more injuries to his right knee in service; 
however, the record does not substantiate his account that 
that any in-service right knee injury entailed an ACL tear or 
otherwise resulted in chronic disability.  There likewise is 
no verification that any in-service surgical intervention 
regarding the right knee was undertaken.  

There is a showing of current disability of the right knee 
involving degenerative joint disease and residuals of an 
arthroscopy in 1996, but there is no showing by way of 
competent medical evidence that any current disability of the 
right knee originated in service or is otherwise related to 
any event occurring during the Veteran's active duty.  
Following the in-service right knee injuries herein conceded, 
there is no indication that the Veteran sought or received 
medical care for ongoing right knee symptomatology until many 
years after service separation.  The lack of evidence of 
medical treatment or contemporaneously recorded lay evidence 
during this period of time weighs against a finding of a 
continuity of symptomatology.  38 C.F.R. § 3.303; Voerth, 
supra; Savage, supra.  With respect to negative evidence, the 
Court has held that the fact that there was no record of any 
complaint, let alone treatment, involving the Veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].

No medical professional specifically links any current 
disorder of the Veteran's right knee to service or any event 
thereof, other than by his own unsubstantiated history of an 
in-service ACL tear of the right knee.  Also, no medical 
professional has opined that the Veteran's service-connected 
left knee disability either caused or aggravated any existing 
right knee disorder and it is not insignificant that the VA 
physician in 2009 who was tasked by the Board to examine the 
relationship of the Veteran's right knee disorder to service 
or service-connected disability, found after clinical and 
laboratory testing, as well as review of the voluminous 
claims folder, that there was no basis to conclude that the 
Veteran's right knee disorder began in service or that an 
arthritic process of the right knee was present during the 
one year period immediately following service.  Moreover, the 
VA examiner in 2009 found no basis for concluding that the 
Veteran's right knee disorder was caused or aggravated by 
service-connected disability of the left knee.  

Notice is taken that the Veteran is competent to report what 
comes to him through his senses, e.g., experiencing symptoms 
of right knee disability.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, as a layperson, the Veteran is not 
competent to address the complex question of etiology in the 
circumstances of this case.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Here, the dispositive fact is that competent evidence linking 
the Veteran's right knee disorder to his active service or 
any event thereof or service-connected left knee disability 
is lacking and, as a result, his appeal must fail. 38 
U.S.C.A. §§ 1110, 1131, Boyer, supra; Mercado- Martinez, 
supra; Cuevas, supra.  

On the basis of the foregoing, it must be concluded that a 
preponderance of the evidence is against the veteran's claim 
for direct and secondary service connection for a right knee 
disorder, including degenerative joint disease.  Accordingly, 
the Veteran's appeal as to this matter must be denied.  As a 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Service connection for a right knee disorder, inclusive of 
degenerative joint disease, including as secondary to a 
service-connected left knee disorder, is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


